Case 5:16-cv-10444-JEL-MKM ECF No. 825 filed 04/30/19   PageID.22800   Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  ELNORA CARTHAN, et al., on               No. 5:16-cv-10444-JEL-MKM
  behalf of themselves and all others
  similarly situated,                      HON. JUDITH E. LEVY

        Plaintiffs,                        MAG. MONA K. MAJZOUB

  v.

  Former GOVERNOR RICK
  SNYDER, in his individual capacity,
  et al.,

        Defendants.
                                                                         /

                           NOTICE OF APPEAL

       Notice is hereby given that Defendants former Governor RICK

 SNYDER, former State Treasurer ANDY DILLON, and GOVERNOR

 GRETCHEN WHITMER appeal to the United States Court of Appeals

 for the Sixth Circuit from the Opinion and Order Granting in Part and

 Denying in Part Putative Class Plaintiffs’ Motion for Leave to File an

 Amended Complaint [620] and Granting in Part and Denying in Part

 Defendants’ Motions to Dismiss (Dkt. 798) entered in this action on

 April 1, 2019.
Case 5:16-cv-10444-JEL-MKM ECF No. 825 filed 04/30/19   PageID.22801   Page 2 of 3




                                      Respectfully submitted,

                                      /s/Margaret A. Bettenhausen
                                      Richard S. Kuhl (P42042)
                                      Margaret A. Bettenhausen (P75046)
                                      Nathan A. Gambill (P75506)
                                      Zachary C. Larsen (P72189)
                                      Assistant Attorneys General
                                      Environment, Natural Resources,
                                      and Agriculture Division
                                      Attorneys for former Governor Rick
                                      Snyder, Andy Dillon, and Governor
                                      Gretchen Whitmer
                                      P.O. Box 30755
                                      Lansing, MI 48909
                                      (517) 335-7664
                                      kuhlr@michigan.gov
                                      bettenhausenm@michigan.gov
                                      gambilln@michigan.gov
  Dated: April 30, 2019               larsenz@michigan.gov
Case 5:16-cv-10444-JEL-MKM ECF No. 825 filed 04/30/19                        PageID.22802         Page 3 of 3




                               CERTIFICATE OF SERVICE

         I hereby certify that on April 30, 2019 I electronically filed the

 above document(s) with the Clerk of the Court using the ECF System,

 which will provide electronic copies to counsel of record.

                                                     Respectfully submitted,

                                                     /s/Margaret A. Bettenhausen
                                                     Richard S. Kuhl (P42042)
                                                     Margaret A. Bettenhausen (P75046)
                                                     Nathan A. Gambill (P75506)
                                                     Zachary C. Larsen (P72189)
                                                     Assistant Attorneys General
                                                     Environment, Natural Resources,
                                                     and Agriculture Division
                                                     Attorneys for former Governor Rick
                                                     Snyder, Andy Dillon, and Governor
                                                     Gretchen Whitmer
                                                     P.O. Box 30755
                                                     Lansing, MI 48909
                                                     (517) 335-7664
                                                     kuhlr@michigan.gov
                                                     bettenhausenm@michigan.gov
                                                     gambilln@michigan.gov
                                                     larsenz@michigan.gov
 S:\CEPB3\ENRA_FlintWater\USDC-Waid (AG# 2016-0131314-A)\Pleadings\Final (Word Versions)\~Carthan\Notice of
 Appeal 2019-04-30.docx
